
68.	  The delegation of Guatemala wishes to congratulate the President and at the same time to express its pleasure on his well-deserved election to the lofty post of the presidency of the thirtieth session of the General Assembly. His recognized qualities as an experienced statesman, his broad knowledge of international relations and, particularly, his distinguished gifts as a jurist and his balanced and wise judgment which have proved so valuable in the process of integration which has taken place among the countries of the European Economic Community [EEC] are a guarantee that the decisions to be adopted in this solemn forum will always be imbued with the greatest fairness and the strictest justice and, above all, will serve the lofty purposes of our world Organization. Those purposes must take precedence over secondary political considerations which sometimes divert our debates from the primary objectives of the Charter the maintenance of international peace and security the promotion of friendship and co-operation among the peoples of the world and, above all, the settlement of disputes by peaceful means and in accordance with the principles of justice and the provisions of international law, and the prevention of situations which may endanger world peace.
69 Guatemala, one of the 51 nations which signed the Charter in San Francisco at a time when the gunfire of the Second World War had not yet died away and when mankind was anxious to ensure for future generations lasting peace based on respect for law and fundamental human freedoms, wishes to pay a tribute to our Organization on its thirtieth anniversary and derives great hope from the significant fact that the number of peace-loving States which today make up our Organization has risen to 141, with the inclusion of the new Members which we are most pleased to welcome to this Assembly-Cape Verde, Mozambique and Sao Tome and Principe. The delegation of Guatemala wishes to extend to them its brotherly greetings of welcome and pledges its broadest co-operation in any endeavor designed to achieve our common objectives in this universal forum.
70.	The faith which the great majority of nations have placed in the effectiveness of the world Organization in its fundamental task of protecting mankind from the scourge of war compels us to strengthen its foundations and to promote international co-operation in the fight against another equally damaging scourge, namely, under-development, as well as against other ominous dangers which threaten mankind, such as the proliferation of nuclear arms, the growing pollution of the environment, the shortage of food, and social discontent, which in an increasingly interdependent world are creating the enormous economic and technological gap which divides the developed from the under-developed countries.
71.	Unfortunately, in the 30 years of the life of our international Organization dark storm clouds of war have not disappeared from the world horizon. Nor can it be claimed that within the Organization total harmony prevails among its Members, for they are today divided into powerful, opposing and combative political blocs.
72.	Guatemala, however, maintains its firm hope that, in this new stage upon which we have embarked, we shall strengthen and completely fulfill the purposes and principles of the Charter and that the peaceful solutions provided by international law to solve disputes among States will allow us to prevent confrontations arising from the injustices and inequities inflicted upon countries solely by the use of force.
73.	Foremost among the problems which most poison relations among peoples are without doubt those which entail the infringement of territorial integrity, since territory is one of the fundamental elements of any State and all nations consider it a sacred and inviolable heritage for which they have always been ready to shed their blood. For this reason, a just solution of territorial conflicts by the diplomatic and judicial means provided for under international law is one of the imperatives of peaceful coexistence among States.
74.	Negotiation and mediation have demonstrated their effectiveness as a means of achieving detente in international situations which have become explosive.
75.	Recent experience has shown that perseverance, mutual understanding and goodwill between the parties can bring them "step by step" towards a possible honorable settlement of their disputes. We cannot fail to express our satisfaction at the preliminary agreement between Egypt and Israel, the product of patient and tenacious negotiation, and the world is anxiously hoping that this preliminary step will gradually lead to a settlement in the Middle East in peace based on justice and human brotherhood.
76.	The delegation of Guatemala also hopes that by means of negotiation solutions will be found for other conflicts which are damaging friendly relations between neighboring countries or frustrating the desire for the peaceful reunification of divided nations, as in the case of the two Koreas, or which are endangering the territorial integrity and sovereignty of countries like Cyprus. We firmly hope that through negotiations and other peaceful means just solutions for the problems created by the continued existence of foreign enclaves, which infringe the territorial integrity and sovereignty of States, will also be found. The unresolved disputes which have persisted for many years over the occupied territories of the Malvinas Islands, Gibraltar, the Panama Canal and the Guatemalan territory of Belize, usurped by the United Kingdom, are sources of discontent which cast a shadow over relations among States and interfere with the harmony which is essential to peace.
77.	Ever since Guatemala became a Member of the United Nations it has been explaining at this rostrum to the conscience of the world that for more than a century and a half we have been making claims against the United Kingdom for the return of the Territory of Belize, over which my country possesses sovereign rights because it is an integral part of our national territory and with it forms a continuous and indivisible unit, the historic ties of which go back to times before Columbus when Guatemala and Belize were part of the ancient Mayan Empire. These ties were maintained throughout the period of Spanish colonial domination and continue to exist today in spite of the territorial usurpations of the last century.
78.	Already in the sixteenth century under Spanish domination Belize formed part of the political entity of Guatemala and it was not until the middle of the seventeenth century that for the first time bands of buccaneers descended upon its coast and, in the intermittent periods of peace between Spain and England, engaged in the cutting of log-wood, which at that time was widely used in British industry. This anomalous situation was regularized by peace treaties between the two Powers in 1783 and 1786, whereby Spain authorized the presence of British subjects in the area of Belize for the sole purpose of cutting timber and building houses within an area of approximately 2,581 square miles, over which Great Britain expressly recognized in these treaties the full sovereignty exercised by Spain.
79.	In 1821 Guatemala won its independence from Spain and on the basis of the principle uti possidetis, which is the rule generally applied in the countries of America and, more recently, by the new African States, the territory of the State of Guatemala was the same as it had been under Spanish sovereignty within the administrative limits existing at the time of the proclamation of independence.
80.	Shortly after becoming a sovereign State Guatemala began to pursue its claim against Great Britain, whose subjects not only continued to exploit the concessions granted by Spain, but were penetrating further into neighboring Central American territories. It took the combined efforts of the Central American States, acting jointly both diplomatically and militarily, to recover their sovereignty over the Bahfa Islands and the Mosquitia Settlements in Nicaragua and Honduras, to defend Nicaragua against the raids of filibusters and slavers, and to protect Central American sovereignty over the islands and waters of the Gulf of Fonseca. After repeated attempts to prevail upon Great Britain to put an end to its increasing incursions into Guatemalan territory, in 1859 Guatemala and Great Britain signed a Convention which, although it contained the word "limits" in its title, actually entailed the ceding of territory under coercion
covering a total area of 8,598 square miles, the equivalent of 23,000 square kilometers. Great Britain had previously possessed no rights over three quarters of that area.
81.	This Convention cannot but remind us of the notorious "trinket treaties" imposed by the colonialist Powers in various parts of the world in circumstances of glaring inequality because of the weakness of the other contracting party.
82.	Nevertheless, the British Government never discharged its sole obligation contracted under the 1859 Convention, in spite of the continuous claims submitted by my country, claims which today still remain frustrated. The obstinate refusal to fulfill this obligation and the rejection of several proposals of the Government of Guatemala that the case be taken to arbitration and that an international judicial solution be sought was the reason why the Congress of Guatemala in 1946 declared the 1859 Convention invalid because of the failure of Great Britain to fulfill the compensatory obligation it had contracted, and that is why in 1963 the Government of Guatemala broke off diplomatic relations with the United Kingdom. As a consequence of this situation, the parties never reached agreement on the demarcation of the territory in dispute, which remains un-demarcated today.
83.	At all international meetings, delegations of my country have explicitly and repeatedly raised the matter of this dispute and have made it clear that the rights of the Guatemalan nation over its Territory of Belize cannot be relinquished. When, in San Francisco, we signed the Charter of the United Nations in 1945, Guatemala accepted all the principles and obligations of the Charter, including that of the self-determination of peoples, a principle upon which our very existence as a sovereign State is based. However, we were compelled to place on record the dispute over the Territory of Belize which we have always considered to be an integral part of our own national territory and, as such, falling outside the principle of self-determination. For the same reason, we opposed the idea that Belize might be placed under the International Trusteeship System, and on 26 May 1945 the representative of Guatemala entered a reservation to this effect, which appeared in the report of the Rapporteur of the Fourth Committee of the Second Commission, and thus constitutes an official document of the San Francisco Conference. It reads as follows:
"The delegation of Guatemala enters an express reservation to sub-paragraph (c) of paragraph 3, section B, of the trusteeship system to the effect that this system cannot apply to territories belonging to the Republic of Guatemala even though such territories may be the subject of claim or disputes or at present in the possession of another State."
The delegation of Guatemala has frequently made reference to this reservation in the General Assembly and in its Committees.
84.	My country has energetically and invariably supported the process of decolonization set in motion by the United Nations as one of its primary purposes, a process which has promoted the birth of many independent States seated in this Assembly today. The records of our sessions and the votes of Guatemala in favor of all efforts to accelerate this process of
decolonization bear witness to our support and, significantly, it was to the representative of Guatemala that the honor fell to be elected to the presidency of the Trusteeship Council in 1958.
85.	Guatemala was one of the 89 countries which voted in favor of the historic resolution 1514 (XV), the Declaration on the Granting of Independence to
. Colonial Countries and Peoples. In so doing, we placed unequivocally on record that the resolution, in accordance with the provision of paragraph 6 of the Declaration, was not applicable to the long-standing dispute over Belize, since it categorically states that
"Any attempt aimed at the partial or total disruption of the national unity and the territorial integrity of a country is incompatible with the purposes and principles of the Charter of the United Nations."
86.	The existence of similar situations in other parts of the world was the reason why the 43 sponsors of the draft resolution considered it indispensable through that paragraph to safeguard the cardinal principle of territorial integrity, in order to protect countries against any attempt at dismemberment or secession which might invoke the inapplicable principle of self-determination.
87.	At the memorable meeting on 14 December 1960, Mr. Palar of Indonesia explained that his delegation was one of the sponsors of paragraph 6 and that he considered that the situation of the Territory which the Guatemalan delegation had in mind has been taken into consideration in our paragraph 6.' At that time, Indonesia was submitting its claim to West Irian, which it rightly considered an integral part of its own territory and which it subsequently recovered. 1 would remind the Assembly, too, that the enclave of Goa was brought under the sovereignty of India, which considered Goa to be an integral part of its own territory with the implicit acquiescence of the United Nations.
88.	The delegations of Afghanistan, Iran and Jordan, among others, also expressed their agreement with the position taken by Guatemala in the discussion of the final text of resolution 1514 (XV), and on that occasion Mr. Rahnema of Iran emphatically reaffirmed the contents of paragraph 6 of the Declaration quoted earlier. At the same time, he quite rightly added that the Balkanization of countries is a stratagem of neocolonialism which applies, for the purposes of domination, the well-known maxim of "divide and conquer".
89.	In this regard, the Latin American diplomat Mr. Leopoldo Benites, later to become President of the General Assembly, stated:
"My delegation . . . condemns any attempt to disrupt the national unity or territorial integrity of a country as being contrary to the principles of the Charter and to the foundations of law and peaceful coexistence".3
90.	My delegation felt it necessary to summarize on this occasion the roots of its continuing dispute with the United Kingdom over the territory of Belize and the reasons why we come to this world forum every year to reiterate the still outstanding claim which is an affront to the dignity of all Guatemalans.
<>l. Since a considerable number of new Slates have joined our Organization and many of them are unaware of the grounds for our claim, and since this Assembly has witnessed some demagogic attempts here to present our case as. an expansionist adventure or as a curious form of neocolonialism something which is repugnant to the democratic spirit of the Guatemalan people we feel obliged to make it absolutely clear and explicit that Guatemala remains unwavering in its demand that the United Kingdom desist from its illegal occupation of the Guatemalan Territory of Belize, and that my Government reiterates its conviction that this dispute can be resolved only by the legal and diplomatic means provided for under international law a view which we hope is shared by the Government of the United Kingdom, with whose representative;, my Government has been negotiating for more than 12 years, in am attempt to find a formula for a settlement.
92.	The justice of Guatemala's claim has won the support of the States of Latin America, as embodied in many declarations and resolutions, including those approved by the Second, Third and Fourth Meetings of Consultation of the Foreign Ministers, of the American Republics and in other organs and committee* of the Organization of American States |CA<!.V].
93.	The sister Republics of Central America have also expressed their solidarity with Guatemala in important regional documents, including the Declaration of Antigua, signed in August 1955. in which they proclaimed their rejection of the survival of colonialism in America and made it clear that the Territory of Belize was an integral part of Guatemala and. hence, of Central America and that action designed to recover that Territory was of concern to all Slates signing that Declaration; the Declaration of Panama of 1962; and more recently the Declaration of Guayana. Venezuela, signed in December 1^74 by that country and the six Central American Governments, fn this very Assembly of the United Nations, at the seventh session. Mr. Urquia of HI Salvador made the following slate-merit at (he meeting held on 10 December
"Paragraph 3 of the report of the Fourth Committee [Ai22cJ6\ refers to a reservation made by the representative of Guatemala in regard to Belize Territory. On behalf of the delegation of my country and of three other Central American delegations, I take the liberty or making the following statement concerning thai reservation. The delegations of Costa Rica, HI Salvador. Honduras and Nicaragua, considering that the sister Republic of Guatemala has during the present session of the General Assembly declared that it reserves its sovereign rights over Belize Territory, and considering that this is a problem which directly affects the geographical unity of Central America, wish lo record their support of the reservation made by the Guatemalan delegation."
94. The Government of my country has repeatedly
attempted to seek a judicial solution to the dispute
over Belize. hut its arbitration proposals were rejected
by the United Kingdom in 1980 and in 1937 and l be idea of taking the case to the International fours of Justice came to nothing because the parties failed u* agree on the procedure to he followed.
95. In order to break this deadlock., the Government of Guatemala and the United Kingdom embarked on a phase of negotiations which began in 195? and which with some interruptions, has continued up to the present day. These negotiations have been exploring various formulas for a settlement which, apart from the territorial dispute itself, take careful account of a very important element namely, the people of Belize whose interests warrant our total respect and whose friendship and co-operation we deem indispensable to the process of integration of two territories which constitute a single geographic entity. The mutual gravitation of both population groups, and their complementary interests indicate that be only viable path for their future development lies through economic and political integration. The Central American States themselves are making major efforts to achieve that kind of integration through a gradual and progressive process in which our people* have placed all their hopes of achieving the full development of the region and of overcoming the nationalistic quarrels which still create ill will among sister nations.
96, Guatemala is not indifferent to the fact that the local population of Belize has been growing because of migrations front different sources and because of other demographic factors and that the present population density is five inhabitant's per square kilometer.
97. Guatemala is mindful of the interests of these people, who have been acquiring an identity of their own. for in the negotiations over the last 18 years the formulas for resolving the dispute have been aimed at reconciling the rights claimed by Guatemala with the interest of the people of Belize. In this spirit, in 1957, the representatives of the United People's Party of Belize held talks with representatives of the Government of Guatemala to discuss the possibility of a federative association with the latter. Hit these efforts were frustrated by the action of the United Kingdom Government, which do not view with favor the prospect of Belize's ceasing to be one of its possessions. In 1963 negotiations, were resumed with the United Kingdom through the good offices of the United States and later the case was submitted for mediation lo that CJovernmeni, Unfortunately, however, no formula acceptable to the parties was found.
98. Despite the failure of the effort* made so far, the parties to the dispute have not slackened their efforts to find a negotiated mIuimw. Talks have continued until recently, as our Organization has been officially informed, between Guatemala and the United Kingdom with the participation of representatives of the people of Belize. My Government continues to trust that these negotiations will lead finally to a just and equitable solution which will reconcile the interests involved and put .in end to the dispute, thus avoiding the engendering of hostility stemming from the resentment caused by unilateral solutions those which are imposed by force,
99. The self determination of peoples is a cardinal principle of the United Nations which has been applied to deliver subject nations from the state of bondage in which they were held b the colonial Powers. However, this principle can never be applied, in accordance with United Nations law itself. in the case of territories which are an integral part of a Slate and which have been forcibly occupied by another State,
which has settled them with outsiders who have subjugated or supplanted the indigenous population, because this would lead to an encouragement of dismemberment of territories which belong to one nation but have been usurped by another.
100.	These situations of force which keep a stranglehold on the national territories of States can only be settled peacefully and permanently through the legal means provided for under international law. This is the path chosen by the people and Government of Guatemala, which we hope will lead to a settlement of its century-old claim against the United Kingdom in regard to the territory of Belize, on a basis of justice and equity, so as to avoid the friction resulting from the indignation of a people in the light of a stubborn refusal to recognize its lawful rights over its territorial integrity and the indivisibility of its sovereignty.
101.	We are an Organization of sovereign States which have declared their acceptance of the purposes and principles of the Charter. We belong to the Organization on equal terms, and this applies both to those nations which for several generations have enjoyed full international representation and to nations which have recently entered the international scene. We are a free association established for the purpose of achieving the peace and justice to which we aspire through law through law which teaches us that there is only one justice, which admits of no nuances. What is just for one must be just for others. What is unjust for one is unjust for all. This is something to ponder on, to determine and to agree on our responsibility as independent, sovereign States, if we wish to strengthen the legal principles which are essential to an organized international community.
102.	On 24 October next we shall be celebrating the thirtieth anniversary of the United Nations. Guatemala, together with 50 other nations, has been a Member of the Organization since its foundation and has taken part in all the sessions of the General Assembly and in the international conferences it has convened. We have made our contribution to different bodies, and distinguished Guatemalans have held important posts. In 1968, the General Assembly elected a Guatemalan, Emilio Arenales Catalan, as its President. Our participation in the work of the United Nations has been in keeping with the principles and purposes of the Charter, which should be interpreted fully and not partially, completely and not in a fragmented fashion, even-handedly and not tendentiously. There is but one law and it applies to everyone, because any kind of opportunistic interpretation which grants rights to some while they are denied to others, offends our sense of equity and justice. Guatemala believes that the Charter and the resolutions to which we have voluntarily adhered should be interpreted as a whole and in a spirit of total equality. These are the conditions for good faith in the fulfillment of obligations entered into and are the means to guarantee the application of international law and justice which are the very foundations of stable and lasting peace.




